                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PHILIP SHROPSHIRE,                                 )
                                                   )
                             Plaintiff,            )
             vs.                                   )
                                                   )   C.A. No. 2:17-cv-00935-DSC
CHRIS GALLAWAY, ZACHARY                            )
REIDER and FIELDWORKS, LLC,                        )
                             Defendants.           )

                DEFENDANTS’ UNOPPOSED MOTION TO EXTEND TIME
             TO RESPOND TO PLAINTIFF’S SECOND AMENDED COMPLAINT


        Defendants, Fieldworks, LLC (“Fieldworks”), Chris Gallaway (“Gallaway”) and Zachary

Reider (“Reider”) (collectively, “Defendants”), by their attorneys, Cohen & Grigsby, P.C., file

the following Defendants’ Unopposed Motion to Extend Time To Respond to Plaintiff’s Second

Amended Complaint, and in support thereof state as follows:


        1.         On or about August 13, 2018, Defendants filed a Motion to Dismiss Amended

Complaint Pursuant to Fed. R. Civ. P. 12(b)(6) (“Defendants’ Motion to Dismiss”) in the above-

captioned action. (Doc. No. 18)


        2.         This Court subsequently entered an Order granting Defendants’ Motion to

Dismiss and providing Plaintiff an opportunity to amend his Complaint. (Doc. No. 26)


        3.         On or about April 2, 2019, Plaintiff filed a Second Amended Complaint. (Doc.

No. 27).


        4.         Defendants’ response to Plaintiff’s Second Amended Complaint is currently due

on April 16, 2019.




3000041.v1
       5.      Defendants, however, require additional time to evaluate the allegations and

claims in the Second Amended Complaint to prepare a response thereto.


       6.      Defendants certify that they have conferred with Plaintiff regarding an extension.


       7.      On April 10, 2019, Defendants requested from Plaintiff a 30-day extension of

time to respond to Plaintiff’s Second Amended Complaint, i.e., until May 16, 2019, and Plaintiff

did not object. See email from Attorney Kelsey Gdovin to Pro Se Plaintiff Philip Shropshire

dated April 10, 2019, a true and correct copy of which is attached hereto as Exhibit “1.”


       8.      Defendants respectfully request that the Court issue an Order that grants a 30-day

extension to respond to the Second Amended Complaint, i.e., until May 16, 2019, in accordance

with the parties’ acknowledgment of the same.


       9.      The motion is made for good cause and is not for the purpose of delay. Granting

the motion will not prejudice Plaintiff as he has already indicated that he does not oppose the

extension.


WHEREFORE, Defendants respectfully request that the Court grant the Defendants’ Unopposed

Motion For Extension Of Time To Respond to Plaintiff’s Second Amended Complaint in

accordance with the proposed Order.




                                                -2-
                              Respectfully submitted,

                        /s/ Jennifer S. Park
                        Jennifer S. Park
                        PA I.D. 205842 / jpark@cohenlaw.com
                        Alex M. Lacey
                        PA I.D. 313538 / alacey@cohenlaw.com
                        Kelsey J. Gdovin
                        PA I.D. 322715 / kgdovin@cohenlaw.com
                        COHEN & GRIGSBY, P.C.
                        625 Liberty Avenue
                        Pittsburgh, PA 15222-3152
                        412-297-4900 / Fax 412-209-0672
Dated: April 15, 2019   Counsel for Defendants




                        -3-
                                 CERTIFICATE OF SERVICE


        I hereby certify that a true and correct copy of the foregoing Defendants’ Unopposed

Motion For Extension Of Time To Respond To Plaintiff’s Second Amended Complaint was

filed electronically on April 15, 2019. Notice of this filing will be sent to all parties by operation

of the Court’s electronic filing system. Parties may access this filing through the Court’s system.



                                                       /s/ Jennifer S. Park




3000041.v1
